                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )     Case: 4:19-CR-139
                                          )
CASEY A. DESMUKE                          )
                                          )


                                  ORDER TO SEAL

      Upon motion of the United States, it is ORDERED that the Government’s

Amended Notice of Intent to Offer Evidence of Other Acts by Defendant Pursuant to

Federal Rules of Evidence 413, 414, 404(b) and SDGA Local Criminal Rule 16.2 and

Government’s Response in Opposition to Defendant’s Response to Government’s

Notice, be sealed until further Order of the Court, excepting only such disclosures as

necessary to effect service of process.

   This WK day of December, 2019.



                                          __________________________________________
                                           ______________________________
                                                                       __
                                                                       __
                                                                       ______
                                          &HRISTOPHER
                                          &HRISTOPHE H R L. RAY
                                          UNITED STATES MAGISTRATE JUDGE   JU
                                          SOUTHERN DISTRICT OF GEORGIA
